Case: 15-13271   Date Filed: 08/29/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13271
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:12-cr-00098-RWS-RGV-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


MOHAMMED BAH,
a.k.a. Little,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 29, 2016)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-13271     Date Filed: 08/29/2016    Page: 2 of 2


      Michael J. Trost, appointed counsel for Mohammed Bah in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Bah’s convictions and

sentences are AFFIRMED. Bah’s motion for appointment of counsel is DENIED

AS MOOT.




                                           2